 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEITH J. PONTHIEUX, et al.,                    No. 2:18-cv-0608 JAM DB PS
12                        Plaintiffs,
13             v.                                       FINDINGS AND RECOMMENDATIONS
14       NATIONSTAR MORTGAGE, LLC;
         AZTEC FORECLOSURE
15       CORPORATION,
16                        Defendants.
17

18            Plaintiffs, Keith J. Ponthieux, Chris Duenas, and Maria Duenas, are proceeding in this

19   action pro se. This matter was referred to the undersigned in accordance with Local Rule

20   302(c)(21) and 28 U.S.C. § 636(b)(1). Pending before the undersigned is defendant Nationstar

21   Mortgage, LLC’s motion to dismiss plaintiffs’ second amended complaint.1 (ECF No. 47.) For

22   the reasons stated below, the undersigned will recommend that the motion to dismiss be granted

23   in part and this action be closed.

24                                            BACKGROUND

25            Plaintiffs, proceeding pro se, commenced this action on March 21, 2018, by filing a

26   complaint and paying the required filing fee. (ECF No. 1.) Plaintiffs are proceeding on a second

27
     1
       Defendant Aztec Foreclosure Corporation has joined in defendant Nationstar’s motion to
28   dismiss. (ECF No. 38.)
                                                    1
 1   amended complaint filed on February 22, 2019. (ECF No. 32.) Therein, plaintiffs allege that on

 2   September 18, 2006, plaintiffs Chris Duenas and Maria Duenas “entered into a consumer loan

 3   transaction” with Countrywide Bank to purchase real property located in Benicia, CA. (Sec. Am.

 4   Compl. (ECF No. 32) at 7-8.2)

 5          In the fall of 2009, “financial hardship” caused plaintiffs Chris and Maria Duenas to “fall

 6   behind” on their payment obligation. (Id. at 8.) “Plaintiffs last made a payment in November of

 7   2009[.]” (Id.) On October 28, 2011, Mortgage Electronic Registration Systems, Inc., executed an

 8   assignment of the real property’s Deed of Trust to Bank of New York Mellon. (Id. at 8-9.) On

 9   July 29, 2013, an assignment of Deed of Trust “was executed by Bank of America” and not Bank

10   of New York Mellon. (Id. at 9.) This assignment transferred all “interest in the Deed of Trust,

11   but not the Note,” to defendant Nationstar Mortgage, LLC (“Nationstar”). (Id.)

12          On December 24, 2013, Chris and Maria Duenas, “quit claimed their interest” in the

13   property to plaintiff Keith Ponthieux. (Id. 8.) “Effective April 4, 2014, defendant

14   NATIONSTAR purportedly acquired the servicing rights to Plaintiffs’ debt obligation.” (Id. at

15   10.) On December 21, 2017, “[d]efendants . . . recorded . . . a Substitution of Trustee . . . that

16   attempted to substitute Defendant AZTEC as the new ‘foreclosing trustee.’” (Id.) That same day,

17   defendants “executed and caused to be recorded a Notice of Default” due to plaintiffs’ “failure to

18   make a payment on the debt obligation[.]” (Id. at 12.) According to the second amended

19   complaint defendants “are attempting to collect a consumer credit transaction that was not validly

20   assigned to them.” (Id. at 10.)
21          Pursuant to these allegations, the second amended complaint alleges causes of action for

22   violation of the Fair Debt Collections Practices Act (“FDCPA”), California’s Rosenthal Fair Debt

23   Collections Practices Act, California Civil Code §§ 2924(a)(6), 2924.17, 2934a(a)(1)(A)(C)(D),

24   California Business and Professions Code § 17200, et seq., and for the intentional infliction of

25   emotional distress. (Id. at 14-29.) Defendant Nationstar filed the pending motion to dismiss

26   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on March 8, 2019. (ECF No.
27
     2
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       2
 1   36.) Defendant Aztec Foreclosure Corporation, (“Aztec”), joined in Nationstar’s motion to

 2   dismiss on March 15, 2019. (ECF No. 38.)

 3          Plaintiffs failed to file a timely opposition. Accordingly, an order to show cause issued on

 4   May 10, 2019, providing plaintiffs a final opportunity to oppose the motion to dismiss. (ECF No.

 5   40.) Plaintiffs filed an opposition on May 23, 2019. (ECF No. 42.) Defendant Nationstar filed a

 6   reply on June 4, 2019. (ECF No. 45.) The motion was taken under submission on June 7, 2019.

 7   (ECF No. 47.)

 8                                               STANDARD

 9   I.     Legal Standards Applicable to Motions to Dismiss Pursuant to Rule 12(b)(6)

10          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal

11   sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.

12   1983). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

13   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

14   F.2d 696, 699 (9th Cir. 1990). A plaintiff is required to allege “enough facts to state a claim to

15   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

16   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

17   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

18   Iqbal, 556 U.S. 662, 678 (2009).

19          In determining whether a complaint states a claim on which relief may be granted, the

20   court accepts as true the allegations in the complaint and construes the allegations in the light
21   most favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v.

22   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). In general, pro se complaints are held to less

23   stringent standards than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519,

24   520-21 (1972). However, the court need not assume the truth of legal conclusions cast in the

25   form of factual allegations. United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th

26   Cir. 1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than
27   an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

28   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the
                                                        3
 1   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 676

 2   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 3   statements, do not suffice.”). Moreover, it is inappropriate to assume that the plaintiff “can prove

 4   facts which it has not alleged or that the defendants have violated the . . . laws in ways that have

 5   not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

 6   459 U.S. 519, 526 (1983).

 7            In ruling on a motion to dismiss brought pursuant to Rule 12(b)(6), the court is permitted

 8   to consider material which is properly submitted as part of the complaint, documents that are not

 9   physically attached to the complaint if their authenticity is not contested and the plaintiff’s

10   complaint necessarily relies on them, and matters of public record. Lee v. City of Los Angeles,

11   250 F.3d 668, 688-89 (9th Cir. 2001).

12                                                ANALYSIS

13   I.       Fair Debt Collection Practices Act

14            The second amended complaint’s first cause of action asserts that the defendants violated

15   15 U.S.C. § 1692(f)(6) of the FDCPA. (Sec. Am. Compl. (ECF No. 32) at 14.) To state an

16   unlawful debt collection claim under the FDCPA the complaint “must allege facts that establish

17   the following: (1) plaintiff has been the object of collection activity arising from a consumer debt;

18   (2) the defendant qualifies as a ‘debt collector’ under the FDCPA; and (3) the defendant has

19   engaged in a prohibited act or has failed to perform a requirement imposed by the FDCPA.”

20   Dang v. CitiMortgage, Inc., No. 5:11-cv-05036 EJD, 2012 WL 762329, at *3 (N.D. Cal. Mar. 7,
21   2012).

22            “[B]ut for § 1692f(6), those who engage in only nonjudicial foreclosure proceedings are

23   not debt collectors within the meaning of the Act.” Obduskey v. McCarthy & Holthus LLP, 139

24   S.Ct. 1029, 1038 (2019). In this regard, 15 U.S.C. § 1692f(6) prohibits:

25                   [t]aking or threatening to take any nonjudicial action to effect
                     dispossession or disablement of property if—(A) there is no present
26                   right to possession of the property claimed as collateral through an
                     enforceable security interest; (B) there is no present intention to take
27                   possession of the property; or (C) the property is exempt by law from
                     such dispossession or disablement.
28
                                                         4
 1   (Id.) Thus, § 1692f(6) “regulates nonjudicial foreclosure activity.” Dowers v. Nationstar

 2   Mortgage, LLC, 852 F.3d 964, 971 (9th Cir. 2017); see also Petrovich v. Ocwen Loan Servicing,

 3   LLC, 716 Fed. Appx. 614, 617 (9th Cir. 2017) (“Section 1692f(6) of the FDCPA does regulate

 4   nonjudicial foreclosure activity”); Vien–Phuong Thi Ho v. ReconTrust Company, NA, 858 F.3d

 5   568, 573 (9th Cir. 2017) (“section 1692f(6) would protect a consumer against the abusive

 6   practices of a security enforcer who does not fit the broader definition of a debt collector”).

 7           Here, the second amended complaint fails to establish that either defendant is a debt

 8   collector beyond the assertion of vague and boilerplate allegations. See Diaz v. Nationstar

 9   Mortgage LLC, Case No. 17cv1607 MMA (BGS), 2018 WL 1071699, at *8 (S.D. Cal. Feb. 27,

10   2018) (“Plaintiff does not explain how Nationstar’s primary purpose is security interest

11   enforcement beyond the boilerplate allegation that ‘NATIONSTAR is a mortgage servicing entity

12   whose primary business is collecting debts owed or due another and enforcing security

13   interests.’”).

14           Moreover, the second amended complaint asserts in only a vague and conclusory manner

15   that the defendants “conduct qualifies as: abusive and oppressive conduct” without describing any

16   such abusive or oppressive conduct engaged by either defendant. (Sec. Am. Compl. (ECF No.

17   32) at 15.) Additionally, the second amended complaint fails to allege a basis for the assertion

18   that the defendants lack the legal ability to dispose plaintiffs of their property.

19           The second amended complaint does allege that the defendants acquired a “beneficial

20   interest” in plaintiffs’ property “after Plaintiffs’ debt was in default.” (Id. at 16.) Such
21   allegations may go towards establishing that a defendant is a debt collector. See Henson v.

22   Santander Consumer USA Inc., 137 S. Ct. 1718, 1724 (U.S. 2017) (“For while the statute surely

23   excludes from the debt collector definition certain persons who acquire a debt before default, it

24   doesn’t necessarily follow that the definition must include anyone who regularly collects debts

25   acquired after default.”). “However, ‘[e]ven if a defendant qualifies as a debt collector, liability

26   will not lie unless the defendant engages in activities prohibited by the FDCPA.’” Fitzgerald v.
27   Bosco Credit, LLC, Case No. 16-cv-1473 MEJ, 2016 WL 3844333, at *5 (N.D. Cal. July 15,

28   2016) (quoting Warwick v. Bank of New York Mellon, Case No. CV 15-3343 SS, 2016 WL
                                                         5
 1   2997166, at *17 (C.D. Cal. May 23, 2016)). See generally Mohanna v. Carrington Mortgage

 2   Services LLC, Case No. 18-cv-2563 WHO, 2018 WL 3730419, at *5 (N.D. Cal. Aug. 6, 2018)

 3   (“The only ground on which Mohanna argues that defendants lacked the right to possession and

 4   to foreclose is that the debt and servicing rights were transferred to defendants after the debt was

 5   in default, allegedly making defendants debt collectors and not creditors. That argument has been

 6   rejected by another judge in this District.”).

 7          Here, the second amended complaint fails to allege how either defendant violated the

 8   FDCPA with any particularity. See Diaz v. Nationstar Mortgage LLC, Case No.: 17cv1607-

 9   MMA (BGS), 2018 WL 1071699, at *8 (S.D. Cal. Feb. 27, 2018) (“Plaintiff fails to allege facts

10   explaining how Nationstar’s conduct is oppressive, fraudulent, or malicious. As such, Plaintiff’s

11   allegations are insufficient to state a claim pursuant to 15 U.S.C. § 1692f(6).”); Arias v. Select

12   Portfolio Servicing, Inc., No. 1:17-CV-1130 DAD SAB, 2017 WL 6447890, at *7 (E.D. Cal. Dec.

13   18, 2017) (“Plaintiff provides no factual allegations indicating that defendants lack the right to

14   possess the property or the present intention to possess the property. Moreover, plaintiff alleges

15   no facts explaining how defendants’ conduct is oppressive, fraudulent, or malicious, and the

16   complaint otherwise parrots the language from the statute.”). Compare Shelton v. Ocwen Loan

17   Servicing, LLC, Case No.: 18-cv-2467 AJB WVG, 2019 WL 4747669, at *14 (S.D. Cal. Sept. 30,

18   2019) (finding allegations plaintiffs “settled and extinguished the underlying debt and the Loan . .

19   . . sufficient to state a plausible violation under section 1692f of the FDCPA.”).

20          As noted above, the second amended complaint does allege that the defendants “are
21   attempting to collect a consumer credit transaction that was not validly assigned to them.” (Sec.

22   Am. Compl. (ECF No. 32) at 10.) This argument seems to be premised on the fact that an

23   Assignment of Deed of Trust from Mortgage Electronic Registration Systems, Inc., to Bank of

24   New York Mellon was recorded on November 8, 2011. (Defs.’ RJN (ECF No. 37-2) at 30.3)

25   Then on August 15, 2013, another Assignment of Deed of Trust was recorded related to the

26   3
       “Judicial notice is appropriate for records and ‘reports of administrative bodies.’” United States
27   v. 14.02 Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th Cir. 2008)
     (quoting Interstate Natural Gas Co. v. Southern California Gas Co., 209 F.2d 380, 385 (9th
28   Cir.1954)).
                                                         6
 1   subject property. (Sec. Am. Compl. (ECF No. 32) at 57.) This assignment, however, was from

 2   Bank of America, N.A., to defendant Nationstar. (Id.) Defendants do not explain why Bank of

 3   America completed this assignment and not Bank of New York.

 4          Nonetheless, the parties do not dispute that on April 4, 2014, defendant Nationstar

 5   “acquired the mortgage servicing rights to Plaintiffs’ debt obligation[.]” (Sec. Am. Compl. (ECF

 6   No. 32) at 10, 59, 62; Defs.’ MTD (ECF No. 36) at 11.) And a December 21, 2017, Substitution

 7   of Trustee executed by “Nationstar Mortgage LLC d/b/a Mr. Copper, attorney-in-fact for The

 8   Bank of New York Mellon,” reflects defendant Nationstar as the “Servicing Agent[.]” (Sec. Am.

 9   Compl. (ECF No. 32) at 62.) When Nationstar was assigned as plaintiffs’ loan servicer, “that

10   assignment simultaneously gave the servicer possession of the note” meaning that Nationstar “did

11   not threaten nonjudicial actions without a right of possession.” Manos v. MTC Financial, Inc.,

12   Case No.: SACV 16-1142 CJC (KESx), 2017 WL 8240692, at *4 (C.D. Cal. Sept. 28, 2017).

13   Moreover, “a borrower such as Plaintiff cannot challenge the propriety of a nonjudicial

14   foreclosure absent well-pleaded allegations that the transfer of the note and deed of trust was void

15   as a matter of law rather than merely voidable.” Turner v. Bayview Loan Servicing, LLC, Case

16   No. CV 17-7521 PA (RAOx), 2018 WL 5086374, at *2 (C.D. Cal. Apr. 18, 2018). Here, the

17   second amended complaint fails to provide well-pleaded allegations establishing that the

18   defendants lack the authority to foreclose or establishing that any assignment was void.

19          Accordingly, for the reasons stated above, the undersigned finds that defendants’ motion

20   to dismiss the second amended complaint’s FDCPA claim should be granted.
21   II.    Leave to Amend

22          The undersigned has carefully considered whether plaintiffs could further amend the

23   second amended complaint’s FDCPA claim to state a claim upon which relief could be granted.

24   Valid reasons for denying leave to amend include undue delay, bad faith, prejudice, and futility.”

25   California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir.

26   1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293
27   (9th Cir. 1983) (holding that while leave to amend shall be freely given, the court does not have

28   to allow futile amendments).
                                                       7
 1           Here, plaintiffs have twice previously attempted to amend this claim. Despite repeated

 2   attempts, plaintiffs have been unsuccessful. Accordingly, the undersigned finds that granting

 3   plaintiffs further leave to amend would be futile.

 4   III.    Supplemental Jurisdiction

 5           If these findings and recommendations are adopted the court will dismiss the sole claim

 6   over which it has original jurisdiction and only state law claims will remain. A district court may

 7   decline to exercise supplemental jurisdiction over state law claims if the district court has

 8   dismissed all claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). The court’s

 9   discretion to decline jurisdiction over state law claims is informed by the values of judicial

10   economy, fairness, convenience, and comity. Acri v. Varian Associates, Inc., 114 F.3d 999, 1001

11   (9th Cir. 1997) (en banc). In addition, “[t]he Supreme Court has stated, and [the Ninth Circuit]

12   ha[s] often repeated, that ‘in the usual case in which all federal-law claims are eliminated before

13   trial, the balance of factors . . . will point toward declining to exercise jurisdiction over the

14   remaining state-law claims.’” Acri, 114 F.3d at 1001 (quoting Carnegie-Mellon Univ. v. Cohill,

15   484 U.S. 343, 350 n. 7 (1988)); see also Satey v. JP Morgan Chase & Co., 521 F.3d 1087, 1091

16   (9th Cir. 2008) (recognizing this principle but noting that dismissal of the remaining state law

17   claims is not mandatory).

18           Of course, “primary responsibility for developing and applying state law rests with the

19   state courts.” Curiel v. Barclays Capital Real Estate Inc., Civ. No. S-09-3074 FCD KJM, 2010

20   WL 729499, at *1 (E.D. Cal. Mar. 2, 2010). Here, consideration of judicial economy, fairness,
21   convenience, and comity all point toward declining to exercise supplemental jurisdiction.

22   Therefore, the undersigned will also recommend that the assigned District Judge decline to

23   exercise supplemental jurisdiction over the complaint’s state law claims.

24                                              CONCLUSION

25           Accordingly, IT IS HEREBY RECOMMENDED that:

26           1. Defendants’ March 8, 2019 motion to dismiss (ECF No. 36) be granted in part;
27           2. The second amended complaint’s FDCPA cause of action be dismissed without leave

28   to amend;
                                                          8
 1           3. The court decline to exercise supplemental jurisdiction over the second amended

 2   complaint’s state law causes of action;

 3           4. The second amended complaint’s state law claims be dismissed without prejudice; and

 4           5. This action be closed.

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

10   shall be served and filed within fourteen days after service of the objections. The parties are

11   advised that failure to file objections within the specified time may waive the right to appeal the

12   District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: January 21, 2020
14

15

16

17

18

19

20
21

22
     DLB:6
     DB/orders/orders.pro se/ponthieux0608.mtd.f&rs
23

24

25

26
27

28
                                                        9
